Citation Nr: 1423519	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for arthritis, other than arthritis of the right foot.

2.  Entitlement to service connection for bi-polar disorder (including depression and anxiety).

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot condition.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1973 to October 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that the Veteran has been diagnosed with arthritis in his elbow, hand, back, and both feet.  In order to ensure that all the Veteran's symptoms related to his feet are adequately addressed, the Board will consider the diagnosis of arthritis of the feet as part of two separate issues.  The issues on the title page have therefore been re-characterized as entitlement to service connection for arthritis, other than arthritis of the right foot, and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot condition.  

Moreover, the Veteran was scheduled for a hearing before a member of the Board in April 2014.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for failure to appear.  Hence, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d)(2013).

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to service connection for a right foot condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's arthritis, other than arthritis of the right foot, is not causally or etiologically related to his period of active service; the Veteran's symptoms arthritis were not chronic in service, did not manifest to a compensable degree within one year of separation, and have not been continuous since service separation.

2.  The competent medical evidence shows the Veteran's bipolar disorder (including depression and anxiety) is related to his posttraumatic stress disorder (PTSD), with depression and anxiety. 

3.  By an April 2003 rating decision, the RO denied reopening entitlement to service connection for a right foot condition.  The Veteran did not appeal that decision or submit new and material evidence. 

4.  Evidence received since the April 2003 decision shows treatment for several diagnosed foot conditions.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for arthritis, other than arthritis of the right foot, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for bi-polar disorder (including depression and anxiety) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The April 2003 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

4.  New and material evidence has been received since the April 2003 rating decision to reopen the Veteran's claims for service connection for a right foot condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  
Moreover, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Beginning with the Veteran's claim for service connection for arthritis, other than arthritis of the right foot, the evidence of record contains VA and private treatment diagnoses of arthritis and degenerative joint disease.  Specifically, arthritis was identified in the Veteran's feet, elbow, and hand in March 2007 VA records.  Arthritis was also found in the Veteran's back, as documented in July 2004 private records from Blue Sky Primary Care.  At that time, the Veteran reported he was involved in a motor vehicle accident a few years prior to seeking treatment for his back pain.  Generalized osteoarthritis was also noted by "Dr. J.P." in 2006.

Service treatment records are absent complaints, treatment, or diagnoses of arthritis of any joint.  At entrance in September 1973, the Veteran's musculoskeletal system was found to be clinically normal, and he denied arthritis, rheumatism, or bursitis.  The Veteran also denied any bone, joint or other deformity.  During his two months of active service, the only treatment he received for any physical malady involved his right foot.  An orthopedic consultation resulted in unremarkable x-rays.  In October 1973, the Veteran signed a statement stating that he had been examined during the past sixty days, and there were no defects noted that would disqualify him from performance of his duties or entitle him to disability benefits from the Naval Service.  The Veteran's signature also affirmed he suffered no injuries or illnesses during his period of active duty.  

Despite providing notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA), as discussed in more detailed below, the Veteran has not explained what injury or in-service occurrence caused his current arthritis.  

Therefore, a review of the evidence shows the Veteran's arthritis, other than arthritis of the right foot, is not related to active service.  The earliest indication of arthritis appeared in 2006, over thirty years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, there is simply no indication that the Veteran had an in-service injuries related to the joints currently affected by arthritis.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim, and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.  

Next, the evidence of record contains several diagnoses of bipolar disorder in both private and VA treatment, to include diagnoses of a history of bipolar disorder, as reported by the Veteran.  The Board finds that the Veteran's bipolar disorder, including depression and anxiety, is related to his service-connected PTSD, with depression and anxiety.

Indeed, in a February 2013 Disability Benefits Questionnaire for PTSD, the examiner diagnosed both PTSD and bipolar disorder, describing the Veteran's case as "complex."  The examiner indicated the Veteran "likely" had pre-existing bipolar disorder it was "unlikely" that the Veteran's bipolar disorder was "exacerbated to any significant extent" during active service because "Bipolar I has a very predicable course."

However, the examiner also indicated that it was not possible to differentiate what symptoms were attributable to PTSD versus bipolar disorder because the Veteran's symptoms were inexplicably intertwined.  The examiner specifically indicated that the Veteran's poor work record could be attributed to both diagnoses.  He further stated that the Veteran's report of being "anxious, tearful, and depressed" documented in the Veteran's October 1973 Report of Aptitude by the Naval Training Center could be associated with both PTSD and bipolar disorder.

The VA examiner based the aforementioned conclusions on a review of the claims file as well as a review of the Veteran's documented and reported history.  The examiner provided a conclusion with a supportive rationale, and the opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102 ; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  There is no other evidence of record contradicting the VA examiner's findings.  Indeed, the medical evidence consistently describes symptoms of depression and anxiety associated with both PTSD and bipolar disorder.  As such, service connection for bipolar disorder, including depression and anxiety, is warranted.  

New and Material Evidence 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for a right foot condition was denied in April 2003 because the medical evidence did not show that a clinical disability had been diagnosed.  

However, a May 2007 VA examination contained a diagnosis of mild right hallux valgus.  Subsequently, the Veteran was diagnosed with arthritis of the right foot and  right hallux rigidus in 2006 and 2013, respectively. 

The additional evidence received since the April 2003 rating decision has not been previously submitted to VA and contains current diagnoses of right foot conditions.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection for a right foot condition.  As a result, the evidence is new and material and the claim for entitlement to service connection for this issue must be reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by a an October 2009 letter to the Veteran.  The letter did not specifically address the bases for the prior denial or describe the evidence that would be necessary to substantiate service connection for a right foot condition.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, the Board has reopened the Veteran's claim of entitlement to service connection for a right foot condition; therefore, no additional discussion of VA's duty to notify and assist is necessary regarding the issue.  Unfortunately, as discussed in the remand below, additional evidentiary development must be completed with respect to the reopened claim.

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, private treatment records, records from the Social Security Administration, statements in support of the claim by the Veteran and his representative, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for arthritis, other than arthritis of the right foot, is denied. 

Entitlement to service connection for bi-polar disorder (including depression and anxiety) is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The Veteran's right foot diagnoses include arthritis, hallux valgus, and hallux rigidus.  In the May 2007 VA foot examination, the Veteran indicated that his commanding officer stomped on his foot during service and that his right foot was subsequently cast.  Service treatment records reveal the Veteran was treated for painful arches during service, and his right leg was cast.  As a result, there is evidence of an in-service injury, medical evidence of a current disability, but insufficient evidence to decide the claim.  As such, a medical opinion is necessary in order to properly adjudicate the Veteran's claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, this matter is REMANDED for the following action:

1.  Request that the May 2007 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right foot conditions began during or are otherwise linked to active service.  

The examiner must specifically address the Veteran's diagnoses of arthritis, hallux valgus, and hallux rigidus.  The examiner must also address the Veteran's report that a commanding officer stomped on his foot during boot camp as well as any in-service treatment for the right foot.

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


